UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6578



RICARDO ANTONIO DE LOS SANTOS-MORA,

                                            Petitioner - Appellant,

          versus


WARDEN, Federal     Correctional   Institution,
Cumberland,

                                             Respondent - Appellee.



                             No. 03-6579



RICARDO ANTONIO DE LOS SANTOS-MORA,

                                            Petitioner - Appellant,

          versus


WARDEN, FEDERAL CORRECTIONAL INSTITUTION,

                                             Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-03-118-2, CA-03-119-2)


Submitted:   June 26, 2003                  Decided:   July 23, 2003
Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Antonio De Los Santos-Mora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ricardo   Antonio   De   Los   Santos-Mora,   a   federal   prisoner,

appeals the district court’s orders concluding that he was entitled

to relief under 28 U.S.C. § 2241 (2000).           We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See De Los Santos-Mora v. Warden,

Nos. CA-03-118-2; CA-03-119-2 (E.D. Va. Mar. 31, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED



                                     2